Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (“OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (“Am.”) filed on March 24, 2022 has been entered.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior OA.
35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “a primary seal (52, FIG. 7) including a primary seal body (80, FIG. 7) arranged on the main body (50, FIGS. 3-4 and 7) so to be slidable with respect to the cylinder bore (14a, FIGS. 3-4) as the main body (50) moves from the rest position (FIG. 3) to the actuated position (FIG. 4)”  (reference characters, figures and emphases added).
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural element(s) that enable(s) the main body (50) moves from the rest position to the actuated position.
Claim Rejections - 35 USC § 103
1.	Claims 1, 2, 5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 20030121262) in view of Gohr et al. (US 20120085090).
Claims 1, 2/1 and 5/1
Lumpkin teaches a piston assembly (FIGS. 12-13 and 23) for a human-powered vehicle, the piston assembly comprising:
a main body (228, 228’; FIGS. 12, 23; ¶ 52 et seq.) configured to be movable from a rest position to an actuated position (¶¶ 44, 46, 56, 58, 62-63, etc.; claims 1, 3-4, 6-7, 11) along an actuation direction in a cylinder bore (222, 222’; FIGS. 12, 15, 23; ¶ 52 et seq.);
a primary seal (230, 230’; FIGS. 12, 23; ¶ 52 et seq.) including a primary seal body (230, 230’) arranged on the main body (228, 228’) so to be slidable with respect to the cylinder bore (222, 222’) as the main body (228, 228’) moves from the rest position to the actuated position (¶¶ 44, 46, 56, 58, 62-63, etc.; claims 1, 3-4, 6-7, 11), the primary seal body (230, 230’) being made of the first seal material; and
a secondary seal (232, 232’) including a secondary seal body (232, 232’) arranged on the main body (228, 228’) at upstream of the primary seal (230, 230’) with respect to the actuation direction.  Ibid. claims 1-15.
In summary, Lumpkin teaches the invention substantially as claimed.  However, Lumpkin
does not teach the secondary seal body being made of a second seal material that is more elastic
than the first seal material of the primary seal body.
Gohr teaches the secondary seal body (20) of the secondary seal (20; FIGS. 1-8) being
made of a second seal rubber material (¶ 38) that is more elastic than the first seal resin material (34) of the primary seal body (34, ¶¶ 43-45, 49) in order to, inter alia, reduce the wear and damage and increase the life cycle of the seals (¶¶ 4, 40-41).  Ibid. claims 1-20.  As noted, rubber and resin are well known materials for making the seals.   See MPEP § 2144.03 and, e.g., US 3,165,032 of Konkle and US 4,781,024 of Nakamura. 
It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date (“EFD”) of the application to select the second material of Lumpkin’s secondary seal body being more elastic than the first material of Lumpkin’s primary seal body since it would, inter alia, reduce the wear and damage and increase the life cycle of Lumpkin’s seals as taught or suggested by Gohr.   The section of the materials of Lumpkin’s primary and secondary seal bodies as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  In addition, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07.
Claim 8/1
Lumpkin’s secondary seal body (232, 232’) includes a second lip portion (unnumbered, FIGS. 12, 23) configured to be in contact with the cylinder bore (222, 222’) in an arranged state when the piston assembly is arranged in the cylinder bore (222, 222’) as seen in FIGS. 12 and 23.   
2.	Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin and Gohr as applied to claim 2 above, and further in view of Durham et al. (US 3940938).
Claims 3-4
Lumpkin and Gohr teach the invention substantially as claimed.  However, Lumpkin and Gohr do not teach the first seal material including one of polytetrafluoroethylene and polyethylene or polyimide-filled polytetrafluoroethylene.
Durham teaches the seal body (20) being made of a resin material including one of  polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene in order to maintain its required flexibility, elasticity and resiliency throughout a wide temperature range (id.
2:38-67).  
It would have been obvious to the PHOSITA before the EFD of the application to select the resin material including one of polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene for forming Lumpkin’s primary seal body since it would maintain its required flexibility, elasticity and resiliency throughout a wide temperature range as taught or suggested by Durham.  
3.	Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin in view of Gohr as applied to claim 1 above, and further in view of Lin et al. (US 20090120751).
Claim 9/1
Lumpkin and Gohr teach the invention substantially as claimed.  However, Lumpkin and Gohr do not teach the main body including a first part configured to limit movement of the primary seal with respect to the main body in a return direction opposite to the actuation direction, and a second part that configured to limit movement of the primary seal with respect to the main body
in the actuation direction.
Lin teaches the main body (50) including a first part (51, 513) configured to limit movement of the primary seal (515) with respect to the main body (50) in a return direction opposite to the actuation direction (see direction D in Appendix (“Ap.”)), and a second part (514) configured to limit movement of the primary seal (515) with respect to the main body (50) in the actuation direction (D in Ap.) in order to, inter alia, apply a low pressure on the body (A) and reduce the manufacturing cost (¶ 8).
It would have been obvious to the PHOSITA before the EFD of the application to make  Lumpkin’s main body including a first part configured to limit movement of Lumpkin’s primary seal with respect to Lumpkin’s main body in a return direction opposite to the actuation direction, and a second part configured to limit movement of Lumpkin’s primary seal with respect to Lumpkin’s main body in the actuation direction since it would apply a low pressure on Lumpkin’s body and reduce the manufacturing cost as taught or suggested by Lin.  KSR supra.  See also  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.") cited in MPEP § 2144.04.
Claim 10/9
Lin’s second part (514) is capable of being detachably (FIG. 2) and reattachably (FIG. 4) attached to the first part (51, 513).
Claim 11/10
Lin’s first part (51, 513) has a first axial abutment surface (see Ap.) facing the primary seal (515), the second part (514) has a second axial abutment surface (see Ap.) facing the primary seal (515), and at least one of the first part (51, 513) and the second part (514) includes a connecting portion (513, FIG. 2) disposed in an axial position between the first axial abutment surface (Ap.)
and the second axial abutment surface (Ap.).
Claim 15/9
Lin’s main body (50) further includes a third part (511, FIGS. 2 and 4) coupled to the first
part (511), the third part (511) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the return direction, and Lin’s first part (51, 513) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the actuation direction (D in Ap.).
4.	Claim 14/9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin in view of Gohr and Lin as applied to claim 9 above, and further in view of Kariyama et al. (US 20140318307).
Lumpkin, Gohr and Lin teach the invention substantially as claimed.  However, Lumpkin, Gohr and Lin do not teach the first part made of a first material, and the second part made of a second material that is different from the first material.
Kariyama teaches the first part (20, FIG. 12) made of a first material (e.g., rubber as shown
by the drawing symbol for materials in FIG. 12 and MPEP § 608.02(IX)), and the second part (26) made of a second material (metal) that is different from the first material in order to attach to the hydraulically actuating and/or operated device(s) (16 and/or 18, FIGS. 3-4, ¶¶ 41-42).
It would have been obvious to the PHOSITA before the EFD of the application to select
different materials for Lin’s first and second parts in Lumpkin’s piston assembly modified by Gohr
and Lin in order to attach to Lin’s hydraulically actuating and/or operated device(s) as taught or suggested by Kariyama.  KSR.  
Nonstatutory Double Patenting Rejections
1.	Claims 1, 9 and 15-19, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-16 of U.S. Patent No. 11,292,552 (“Pat.’552”). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology in order to claim the same or substantially the same invention.  See In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02, and the comparison of claims 1, 9 and 15-19 of this application and claims 1 and 11-16 of Pat.’552 below.
	          Common		     	      This Appl.’873			        Pat.’552
main body					claim (cl.) 1				cl. 1		
primary seal					cl. 1					cl. 1
secondary seal					cl. 1					cl. 11
first part					cl. 9					cl. 1
second part 					cl. 9					cl. 1		
third part 					cl. 15					cl. 12
first (resin) material				cls. 16, 17				cls. 13, 14
second (metallic) material			cls. 16, 17				cls. 13, 14
third material					cls. 16, 18				cls. 13, 15
press-fitted					cl. 19					cl. 16
Although, claim 1 of this application further claims the secondary seal material being more
elastic than the first seal material, meanwhile, claims 1 and 11-16 of Pat.’552 do not; however,
Pat.’552’s claimed piston assembly inherently or implicitly has the secondary seal material being more elastic than the first seal material as evidenced by the disclosure of Pat.’552 (id., 9:40-59).  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and Abbvie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust, Fed. Cir., 2013-1545, 8/21/14 cited in MPEP §§ 804 and 804.02. 
	It would have been obvious to the PHOSITA before the EFD of the application to form the piston assembly in claims 1, 9 and 15-19 of this application as implicitly taught or suggest by claims 1 and 11-16 of Pat.’552.  
2.	Claims 1, 9 and 15-19, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-16 of Pat.’552 in view of Konkle (US 3,165,032). 
Claims 1, 9 and 15-19 of this application and claims 1 and 11-16 of Pat.’552 substantially claimed the same invention as seen in the comparison above.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 11-16 of Pat.’552 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA before the EFD of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 11-16 of Pat.’552 since it would provide a positive seal for enhancing the efficiency of operation of Pat.’552’s cylinder as taught or suggested by Konkle.  
3.	Claims 1 and 6, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17223465 (Appl.’465) published as US 20210362803 in view of Konkle. 
Claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 claim common elements such as a main body, a cylinder bore, a primary seal, a primary seal body, a secondary seal, a primary lip portion, and a biasing part.  
In summary, claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 substantially claimed the same invention.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 14 of Appl.’465 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA before the EFD of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 14 of Appl.’465 since it would provide a positive seal for enhancing the efficiency of operation of Appl.’465’s cylinder as taught or suggested by Konkle.  
This is a provisional nonstatutory double patenting rejection.

Indication of Allowable Subject Matter
Upon timely filing of a terminal disclaimer to overcome the nonstatutory double patenting rejections above, claims 6-7, 12-13 and 16-19 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Komada et al. (US 20190225299) teaches primary and secondary seals (50, FIG. 10, ¶ 70); and 
b.	Nishino (DE 102015104891 A1) teaches primary and secondary seals (FIG. 4). 
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.
Claim Objection
The objection is withdrawn in view of the amendments to the claims.
35 USC 112
The prior indefinite rejection is withdrawn in view of the amendments to the claims.
35 USC 103
At the outset, as Applicant noted on p. 7 of the Am., claims 1, 2, 5 and 8 are rejected as being unpatentable over Lumpkin in view of Konkle.  However, Applicant’s remarks (Am. pp. 7-11 did not address this rejection (Lumpkin in view of Konkle).  See 37 CFR 1.111(b) and (c).   
Notwithstanding the above fact, the previous art rejections in the OA on January 6, 2022
are withdrawn.  Applicant’s arguments (Am. pp. 7-11) have been considered but are deemed to be moot in view of new grounds of rejections.
 Nonstatutory Double Patenting
Applicant reiterated that a terminal disclaimer is premature at this time since claim 1 is has not been indicated as allowable and may be further amended such that the double patenting rejection would be rendered moot.  (Am. p. 11)
As noted on p. 14 of the prior OA on January 6, 2022, MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  (Emphases added)

	Accordingly, Applicant’s reply remains to be an incomplete response.  See 37 CFR 1.111(b) and (c) supra.  
 Conclusion
In view of the foregoing, this application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656